Citation Nr: 9911742	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 29, 1987, 
for the grant of service connection for schizo-affective 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
schizo-affective disorder and assigned a 30 percent 
evaluation effective from December 29, 1987.  A subsequent 
rating decision increased the disability evaluation to 100 
percent effective from December 29, 1987.

The Board notes that the RO has characterized the issue on 
appeal as being whether the veteran filed a timely 
Substantive Appeal to the denial of an earlier effective date 
for the grant of service connection for schizo-affective 
disorder.  Upon review of the claims file, the Board finds 
that the veteran did file a timely Substantive Appeal.  The 
RO issued its rating decision in July 1993 and the veteran 
filed a timely Notice of Disagreement in August 1993.  The RO 
then issued a Statement of the Case on August 30, 1994 and 
the veteran did not file a formal VA Form 9 until October 
1995.

However, the veteran did submit a hand-written statement to 
the RO, postmarked on October 27, 1994, which expressed his 
continued dissatisfaction with the RO's rating decision.  The 
Board concludes that this statement may be construed as a 
timely perfection of the veteran's appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1998).  
Therefore, as the issue of entitlement to an earlier 
effective date for the grant of service connection for 
schizo-affective disorder has been properly prepared for 
appellate review, the Board will proceed with a determination 
of that issue.



FINDINGS OF FACT

1.  In unappealed decisions dated in December 1982 and May 
1984 the RO denied claims for service connection for a 
psychiatric disability.

2.  The veteran filed a claim to reopen service connection 
for schizophrenia on December 29, 1987.  

3.  The BVA granted the veteran's claim for service 
connection for a psychiatric disorder in April 1993, and a 
rating decision dated in July 1993 assigned an effective date 
of December 29, 1997 for the effective date for service 
connection and the evaluation for the veteran's psychiatric 
disorder.


CONCLUSIONS OF LAW

The requirements for an effective date prior to December 29, 
1987 for a grant of service connection for schizo-affective 
disorder have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that because he was hospitalized and 
diagnosed with a psychiatric disability in 1979, he is 
entitled to an effective date of 1979 for the grant of 
service connection for schizo-affective disorder.  Initially, 
the Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) in 
that he has presented a plausible claim, one which is 
meritorious, or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (1998); Servello v. Derwinski, 3 Vet.App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 3 
Vet.App. 129, 134 (1992).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(1998).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991);38 C.F.R. 
§ 3.400(r) (1998).

In this case, the RO denied the veterans claims for service 
connection for a psychiatric disability in December 1982 and 
May 1984.  The veteran was notified by letter of these 
decisions and of his appellate rights.  As the veteran did 
not file a Notice of Disagreement to either these decision 
within one year of dated he was notified of these decisions, 
they became final.  There is no evidence that the veteran 
submitted a claim, informal or formal, to reopen his claim 
prior to December 29, 1987.  The Board eventually granted 
service connection for an acquired psychiatric disorder and 
found that the veteran had submitted new and material 
evidence in connection with his December 1987 claim.  
Thereafter, the RO assigned an effective date of December 29, 
1987, the date of receipt of the claim to reopen service 
connection.

In light of the foregoing, the December 29, 1987 date of 
claim must be accepted as the date of claim for purposes of 
determining an effective date for the grant of service 
connection and the assignment of an evaluation for that 
disability.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(r) (1998).  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

An effective date prior to December 29, 1987 for the grant of 
service connection for schizo-affective disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

